Fourth Court of Appeals
                                San Antonio, Texas
                                      August 2, 2018

                                   No. 04-18-00459-CR

                                     Victor RIGGAN,
                                         Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                     From the County Court at Law, Kerr County, Texas
                                Trial Court No. CR171327
                         Honorable Susan Harris, Judge Presiding


                                      ORDER

      On July 27, 2018, appellant filed a response to our order dated July 20, 2018, stating
payment has been made for the reporter’s record. The reporter’s record is due on or before
September 4, 2018.



                                                  _________________________________
                                                  Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of August, 2018.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court